Title: From George Washington to Samuel Huntington, 26 November 1780
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters Prackness Novembr 26th 1780
                        
                        I have the honor to Acknowledge your Excellency’s letters of the 16th and 17th inst. I am much obliged to you
                            for the intelligence transmitted from Governor Jefferson.
                        It is not in my power, at this time, to furnish the return required of the Officers of the Engineering
                            department—I wait the arrival of General Du Portail—after which it shall be immediately forwarded.
                        I have not yet published, to the Army, the New Plan for the Inspectors department. The delay has given time
                            to know the sentiments of the Officers concerned. They all think the extra-provision inadequate to the extra trouble—if it
                            is not increased, I beleive most of the best of them will leave the office, and it will not be possible to find others,
                            who have necessary qualifications, willing to replace them. As this institution has been found of singular utility—I am
                            afraid to see it deranged. I therefore take the liberty to mention the matter to Congress, that they may consider the
                            propriety of an augmentation of the allowance, before an experiment is made of the establishment.
                        The Inspector General being absent, a derangement, at this time, would be more particularly injurious, and it
                            would be severely felt at the commencement of the next Campaign, when we shall again have the greatest part of the Army
                            recruits. When we consider, that to former extensive duties of the Inspectorship are now added those of the Mustering
                            department the officers of which have been, in consequence, abolished, it will appear consonant both with œconomy and
                            equity to enlarge the compensation—Though not extravagant, it would be desireable to have it so liberal as to be a motive
                            with good Officers to undertake and continue.
                        As the subinspector will have a principal part of the drudgery, the extra allowance to him requires most to
                            be augmented, to become an equivalent. ’Tis not necessary there should be any material difference between his and that of
                            the Inspector—The Office of Adjutant General and Assistant Inspector General is peculiarly laborious.
                        In the new Arrangement of the Army, no notice has been taken of the Corps of Maréchaussee, as this Corps is
                            upon a particular constitution, I imagine it was not intended to comprehend it among the corps to be reduced—I shall be
                            happy to be informed on this subject—Its continuance appears to me necessary for a variety of useful purposes—As the
                            States are to be credited for the men in these distinct Corps the keeping it on foot will not add to the quota of any.
                        The death of that useful and valuable Officer, Mr Erskine, Geographer to the Army, makes it requisite that a
                            successor should be appointed. I beg leave to recommend Mr Simeon De Witt, an assistant of his. His being in the
                            department gives him a pretension, and his abilities a still better. From the character Mr Erskine always gave of him and
                            from what I have seen of his performances, he seems to be extremely well qualified. I have the honor to be With the
                            greatest respect and Esteem Your Excellency’s Most Obedt humbe servt
                        
                             Go: Washington
                        
                    